PER CURIAM
This is an appeal from the trial court’s order below granting in part and denying *488in. part'Appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). On. appeal, Appellant argues that the. trial court erred when it modified his sentence without holding a resentencing hearing, We agree, and remand for resentencing. See §' 775;082(3)(c), Fla. Stat. '(2016); § 921.l402(2)(d), Fla. Stat. (2016); see also Kelsey v. State, 206 So.3d 5, 10-11 (Fla. 2016) (“Because we determine that resen-tencing is the appropriate remedy, the trial courts may embrace all of the provisions of chapter 2014-220 [which was codified in sections 775.082, 921.1401, and 921.1402, Florida Statutes] and are not required to limit themselves to only applying the judicial review provision.”). The trial court’s order is otherwise affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
TORPY, EVANDER, and EISNAUGLE JJ., concur.